Name: Commission Implementing Decision (EU) 2018/695 of 30 April 2018 pursuant to Article 31(1) of Directive 2010/35/EU of the European Parliament and of the Council, on a measure taken by Denmark concerning the withdrawal and recall of composite gas cylinders of the type 10 kg and 5 kg PrimaDonna/Compolite CS (notified under document C(2018) 2535) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: marketing;  Europe;  mechanical engineering;  energy policy;  technology and technical regulations;  trade policy;  transport policy;  organisation of transport
 Date Published: 2018-05-08

 8.5.2018 EN Official Journal of the European Union L 117/19 COMMISSION IMPLEMENTING DECISION (EU) 2018/695 of 30 April 2018 pursuant to Article 31(1) of Directive 2010/35/EU of the European Parliament and of the Council, on a measure taken by Denmark concerning the withdrawal and recall of composite gas cylinders of the type 10 kg and 5 kg PrimaDonna/Compolite CS (notified under document C(2018) 2535) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/35/EU of the European Parliament and of the Council of 16 June 2010 on transportable pressure equipment and repealing Council Directives 76/767/EEC, 84/525/EEC, 84/526/EEC, 84/527/EEC and 1999/36/EC (1), and in particular Article 31(1) thereof, Whereas: (1) In August 2016, after a series of accidents, Denmark notified the Commission in accordance with Article 30 of Directive 2010/35/EU of a measure to withdraw and recall from the market composite gas cylinders manufactured by Composite Scandinavia AB, KompositvÃ ¤gen 3, 943 33 Ã jebyn, Sweden and distributed in Denmark by Primagaz Danmark A/S. (2) The products concerned were manufactured by Composite Scandinavia AB. They were type approved under the type designation Compolite CS6 and Compolite CS 10, Passion 10, according to EC Type-Examination Certificates Nos 01-794441 and 08-11688701, issued by the notified body Inspecta Sweden AB on tests carried out according to the standards EN 12245:2002 and EN 14427:2004+A1:2005, and sold by the company Primagaz Danmark A/S under the commercial name PrimaDonna 5 kg code 1305 and PrimaDonna 10 kg code 1310. The gas cylinders for gas-powered forklift-trucks, designed according to the abovementioned type designation certificates, are not covered by the withdrawal and recall. (3) The technical requirements applicable to transportable pressure equipment are contained in the Annexes to Directive 2008/68/EC of the European Parliament and of the Council (2). According to the specific requirements of Section 6.2.4.1 in Sections I.1 of Annex I and Section II.1 of Annex II of Directive 2008/68/EC, if more than one standard is referenced for the application of the same requirements, only one of them shall be applied, but in full unless otherwise specified. Therefore, a type approval certificate shall not be issued according to two different standards. (4) The standard EN 12245:2002 provides in clause 5.2.12 that the cylinders shall not burst during a period of 2 minutes from the start of the fire test, while the standard EN 14427:2004+A1:2005 provides in clauses 5.2.13.1 and 5.2.13.2 that the cylinders shall not burst in a catastrophic way during the test, which is supposed to be performed for a minimum period of 30 minutes. (5) The notification by Denmark was accompanied by a report of tests carried out on those composite gas cylinders by the Danish Institute of Fire and Security Technology (DBI) against standard EN 14427:2004+A1:2005. According to the test report, the cylinders tested did not fulfil the criteria as described in clauses 5.2.13.1 and 5.2.13.2 of the standard since they burst in a catastrophic way after less than 3 minutes. (6) The distributor of these cylinders was therefore ordered by the Danish authorities to withdraw those composite gas cylinders from the distribution chain and to recall those held by consumers. (7) The Commission invited the manufacturer and the distributor in Denmark to communicate their observations on the measure taken by the Danish authorities. In its reply, the manufacturer, Composite Scandinavia AB, claimed that the decision was unfounded due to a misjudgement of the risk which the products pose and that the products were meeting all relevant safety requirements. According to the manufacturer, inappropriate use of products or exposure to direct fire did not prove that the products themselves posed a serious risk. The distributor, Primagaz Danmark A/S, also called into question the decision of the Danish authorities. (8) The Commission was informed as a follow-up of the consultation that similar withdrawal measures relating to the same products have been taken by Finland, Sweden and Norway. (9) Examination of the evidence provided by the Danish authorities confirms that the above mentioned composite gas cylinders fail to comply with the requirements set out in Directive 2008/68/EC on inland transport of dangerous goods. The composite gas cylinders therefore present a serious risk and should be withdrawn and recalled from the market, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Denmark, consisting of the withdrawal and recall of composite gas cylinders of type 10 kg and 5 kg PrimaDonna/Compolite CS, manufactured by Composite Scandinavia, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 April 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 165, 30.6.2010, p. 1. (2) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13).